DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,021,626. Although the claims at issue are not identical, they are not patentably distinct from each other, the essence of the system being claimed is generally the same – the one or more relay nodes transmitting detected mobile device information to the master component along with corresponding unique identification numbers of the one or more relay nodes, wherein the detected mobile device information comprises the unique mobile device identification number and the determined relative distance; the master component configured to use the location information and the detected mobile device information to determine a location of the mobile device in the physical environment; and the master component configured to identify contextualized content for delivery to the mobile device based on the location of the mobile device. The patented claim further includes the limitation “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect the additional relay node identification number periodically transmitted by the additional relay node, the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node, the estimating including the mobile device determining a GPS location of the mobile device and using the GPS location as the estimate of the location of the additional relay node, the mobile device configured to communicate the estimate to the master component, wherein the plurality of relay nodes include the additional relay node”. However, a system can be implemented by utilizing the core idea and leaving out some details/specifics. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the system of the patented claim by utilizing the main concept but omitting the feature of additional relay node information communication included in the patented claim because the additional feature recited does not affect the core concept of the invention. 

Claim 1 is further rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,236 (the patent) in view of Carty et al., US 2014/0207486 (Carty). The patented claim recites all of the features recited in the present claim except “the master component configured to identify contextualized content for delivery to the mobile device based on the location of the mobile device.” The patented claim also recites additional features – “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect the additional relay node identification number periodically transmitted by the additional relay node the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node.” First, regarding the additional feature, it is well-known to implement a system by utilizing the core idea and leaving out some details/specifics. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the system of the patented claim by utilizing the main concept but omitting the feature of additional relay node information communication included in the patented claim because the additional feature recited does not affect the core concept of the invention. Second, regarding the omitted feature – Carty discloses a heath management system in which Carty includes the concept of providing contextualized content in context with time of day and location. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching in the patent by incorporating the well-known concept of identifying and providing contextualized content as described by Carty in order to deliver more meaningful content to a user. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clem et al., US 2014/0335897 (Clem) in view of Carty et al., US 2014/0207486 (Carty).
Clem discloses an intelligent urban communications portal and method.
Regarding claim 1, Clem teaches a system comprising, a master component (cloud server, Figs. 4 and 7, [0112] and [0113]), a plurality of relay nodes (beacons 74, 75, etc., Figs. 4 and 7), and a mobile device comprising at least one application running on a processor of the mobile device (users carrying mobile devices 40, 72, 73, Figs. 4 and 7), wherein the master component comprises one or more applications configured to run on at least one processor of a remote server, wherein each relay node comprises a portable wireless communication device (beacons), wherein the master component, the plurality of relay nodes and the mobile device are communicatively coupled using a wireless communications protocol (Bluetooth, [0088], [0094], [0113]); the plurality of relay nodes positioned in a physical environment (Fig. 7); the master component configured to maintain location information, wherein the location information comprises an association of each relay node of the plurality of relay nodes with a known location in the physical environment (location and time, termed “breadcrumbs”, [0113], [0114]); at least one node of the plurality of relay nodes configured to transmit a notification to the at least one application (mobile devices are identified by short range radio transmissions, [0113]); the at least one application configured to periodically transmit a mobile device signal via the mobile device, wherein the mobile device signal comprises a unique mobile device identification number, wherein one or more relay nodes of the plurality of relay nodes is configured to detect the mobile device signal, wherein the detecting includes identifying the unique mobile device identification number and determining relative distance from the one or more relay nodes to the mobile device; the one or more relay nodes of the plurality of relay nodes configured to transmit detected mobile device information to the master component along with corresponding unique identification numbers of the one or more relay nodes, wherein the detected mobile device information comprises the unique mobile device identification number and the determined relative distance (each beacon emits an identifier that is linked to its known physical location; the signals are detected by the mobile devices as they encounter the beacon transmissions and the navigational application may store the location and time of contact information in a table in the cloud, [0113]); the master component configured to use the location information and the detected mobile device information to determine a location of the mobile device in the physical environment (the signals are detected by the mobile devices as they encounter the beacon transmissions and the navigational application may store the location and time of contact information in a table in the cloud, [0113]). Clem, however, fails to teach “the master component configured to identify contextualized content for delivery to the mobile device based on the location of the mobile device”. Carty teaches a health management system, and specifically teaches providing contextualized content based on date, time and location. See [0226]-[0230]. More specifically, Carty teaches location based services as described at [0101], [0182] and [0255]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Clem by incorporating the well-known concept of identifying and providing contextualized content as described by Carty in order to deliver more meaningful content to a user. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Chan et al. patent, the Kullman patent, the Pagonis PG Pub., the Liu PG Pub., the Moshfeghi PG Pub., the Kaushik PG Pub., and the Beidel PG Pub., are cited for further references. 
  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472